Citation Nr: 9935869	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  96-27 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to March 
1946.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 1998, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, for additional development.  The case 
is now before the Board for final appellate consideration.


REMAND

The Board's December 1998 remand noted that the veteran had 
raised the issue of whether the overpayment in the calculated 
amount of $9,348 was properly created.  The Board concluded 
that the issues of whether the overpayment was properly 
created and whether the recovery of the overpayment should be 
waived were inextricably intertwined, and that the RO was 
required to adjudicate the former issue before the Board 
could review either issue.  Smith v. Derwinski, 1 Vet. App. 
267, 275, 278 (1991); Schaper v. Derwinski, 1 Vet. App. 430, 
436-37 (1991).  

Pursuant to the December 1998 remand instructions, the RO 
completed a full audit of the veteran's pension account 
relating to the actions that led up to creation of the 
overpayment in the calculated amount of $9,348.  In February 
1999, the veteran was informed of the findings and afforded 
an opportunity to respond.

In March 1999, the RO requested that the veteran complete and 
submit a VA Form 20-5655, Financial Status Report.  However, 
it appears that the RO failed to comply with the remand 
instructions to first adjudicate the issue of whether the 
overpayment was properly created.  As a result, the Board is 
unable to review either of the two intertwined issues.

The Court of Appeals for Veterans Claims (Court) has held 
that a remand by the Court or the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  The Court further held 
that a remand by the Court or the Board imposes upon the 
Secretary of Veterans' Affairs a concomitant duty to ensure 
compliance with the terms of the remand, either personally or 
as "the head of the Department." 38 U.S.C.A. § 303 (West 
1991).  Further, the Court stated that where the remand 
orders of the Board or the Court are not complied with, the 
Board itself errs in failing to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should review the veteran's 
claim regarding whether the overpayment 
of disability pension benefits was 
properly created, including whether or 
not its creation was a result of sole VA 
error.  If the RO finds that the 
overpayment was properly created, in full 
or in part, the RO should notify the 
veteran of the findings, and provide him 
with a full explanation.  He should then 
be given an opportunity to file a notice 
of disagreement.  If he does so, the 
matter would then become an appellate 
issue, which would merit inclusion in a 
supplemental statement of the case.

2.  If any amount of the overpayment 
remains, the RO should secure a new 
financial status report from the veteran, 
and readjudicate the appellate issue of 
whether the veteran is entitled to a 
waiver of recovery of the remaining 
overpayment.  If the determination is 
unfavorable to the veteran, a 
supplemental statement of the case, which 
is consistent with the decision by the 
Committee on Waivers and Compromises, 
should be sent to the veteran and his 
representative.  The 

supplemental statement of the case should 
set forth all evidence added to the 
record since the April 1996 statement of 
the case, any legal authority relied upon 
that was not previously cited, the 
decision, and the basis for the decision.  
After the supplemental statement of the 
case is sent, the veteran and his 
representative should be afforded the 
appropriate time in which to respond.

The purpose of the REMAND is to afford the veteran every due 
process consideration, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



